DETAILED ACTION
	Claims 11-20 are pending.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, it is unclear which clause the “and/or” is referring to.  Specifically it’s not clear it’s forming an alternative between “multicomponent configuration, and contain at least two materials” and the second clause or between “contains at least two materials” and the second clause.  In addition, the phrase “in that” does not comport with standard English grammatical structure in this context.
	Regarding claim 20, “organo sheets” is not a recognized term of art.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim1 11, 12, 18, and 19 is rejected under 35 U.S.C. 102 as being anticipated by Remmele et al. (DE 10-2010-055614).
	Regarding claim 11, Remmele teaches a battery housing for a drive battery comprising a polymer shell, wherein the shell 5, wherein the shell has a receiving region for a battery 2, the shell has a wall 4, a first layer 5 and a second layer 6 sandwich a cavity 7, wherein the cavity is configured to distribute cooling medium flows (par. 6, 7, 20, 21, fig. 1-3).
	Regarding claim 18, Remmele teaches that the plastic may be injection molded (par. 10).
	Regarding claim 19, Remmele teaches that there may be multiple layers of core/shell structure (par. 6, 7, 20, 21, fig. 1-3).


    PNG
    media_image1.png
    819
    769
    media_image1.png
    Greyscale

	Regarding claim 12, a cavity is within the broadest reasonable interpretation of an expansion volume.  Remmele teaches a cavity and therefore teaches an expansion volume (par. 6, 7, 20, 21, fig. 1-3).


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Remmele as applied above, further in view of Ito et al. (US 2017/0271727).
Regarding claim 17, Remmele does not teach that the cavity can be placed in connection with an external cooler.  However, Ito teaches that a radiator and a cooling pump are suitable devices to install with a cooling circuit that cools a battery housing (par. 55).  Therefore, it would have been obvious to one of ordinary skill in the art to use an external cooler connected through a cooling circuit in the invention of Remmele because Ito teaches that such devices are suitable for cooling a battery.

Claim 11-16, are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 2014/0338998) in view of Chelky (US 5,387,477).
	Regarding claims 11, 13 Fujii teaches a housing for a battery pack 42 stored inside an outer wall and an inner wall which form passage 49 (multilayer shell structure), wherein a cavity is formed to distributed cooling medium through electric cooling fans 47 (pumps)  that are integrated into the sandwich structure (par. 45-48, fig. 5). Fujii does not teach that the housing shell is made of plastic.  However, Chelky teaches that heat exchange walls may be formed out of metal of plastic (col. 3 lines 46-56).   Therefore, it would have been obvious to one of ordinary skill in the art to build the cooling tunnels of Fujii out of plastic because Chelky teaches that plastic is a suitable material for a coolant tunnel wall.

[AltContent: arrow][AltContent: textbox (Reinforcement portions)]
    PNG
    media_image2.png
    565
    855
    media_image2.png
    Greyscale

	
	Regarding claim 12, a cavity is within the broadest reasonable interpretation of an expansion volume.  Fujii teaches a cavity and therefore teaches an expansion volume (par. 45-48, fig. 5).
	Regarding claim 14, Fujii teaches that the inner and outer walls are connected by forming a tube such as that shown in ducts 49 (fig. 4, par. 47).
	Regarding claim 15, Fujii teaches reinforcement portions in the sandwich structure (par. 45-48, fig. 5).
	Regarding claim 16, Fujii teaches multiple reinforcement portions (par. 45-48, fig. 5).  Any material has a predetermined breaking point.

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii and Chelky as applied above, further in view of Reese (DE 10-2017-000263).
	Regarding claim 20, the Fujii combination does not teach that the battery housing comprises an organo sheet.  However, Reese teaches that an organo sheet is a suitable material to place on a battery housing (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art to use an organo sheet as part of the housing of Fujii because Reese teaches that such a material is suitable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729